               Case 19-11743-JTD   Doc 812-1   Filed 06/09/21   Page 1 of 8




                               EXHIBIT 1 TO ORDER

                                      Stipulation




DOCS_DE:230752.3 65988/003
               Case 19-11743-JTD              Doc 812-1        Filed 06/09/21        Page 2 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

PANCAKES & PIES, LLC, 1                                    Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.

                     STIPULATION WITH STANLEY LEESE REGARDING
                            RELIEF FROM PLAN INJUNCTION

         This Stipulation (the “Stipulation”) is made by and between Alfred T. Giuliano, in his

capacity as liquidating trustee (the “Liquidating Trustee”) of the Liquidating Trust (the

“Liquidating Trust”), and Stanley Leese (“Plaintiff”), as plaintiff in a pending lawsuit in the

Superior Court of the State of California, Orange County (the “California Court”), case number

30-2019-01076983-CU-PO-CJC, captioned Stanley Leese vs. Perkins and Marie Callendar’s

LLC, et al. (the “Lawsuit”).

         IT IS HEREBY STIPULATED by all parties to the above-captioned matter as follows:

         WHEREAS on June 14, 2019, the Plaintiff filed the Lawsuit against Perkins and Marie

Callendar’s LLC, d/b/a Marie Callendar’s Restaurant and Bakery, and Does 1-100

(“Defendant”). In the Lawsuit, Plaintiff alleges that he was the subject of an injury as a result of

an incident that occurred on June 18, 2017, at the establishment located at 126 E. Yorba Linda

Blvd., Placentia, CA 92870. See Complaint ¶ 11.

         WHEREAS on August 5, 2019 (the “Petition Date”), each of the following entities filed

voluntary petitions for relief under chapter 11 of the United States Code, 11 U.S.C. § § 101-1532

(the “Bankruptcy Code”), in the United States Bankruptcy Court for the District of Delaware (the


1The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.


DOCS_DE:230386.3 65988/003
               Case 19-11743-JTD         Doc 812-1       Filed 06/09/21      Page 3 of 8




“Bankruptcy Court”): Perkins & Marie Callender’s, LLC; Perkins & Marie Callender’s Holding,

LLC; Marie Callender Pie Shops, LLC; MC Wholesalers, LLC; PMCI Promotions LLC; MCID,

Inc.; Wilshire Beverage, Inc.; FIV, LLC; P&MC’s Real Estate Holding LLC; and P&MC’s

Holding Corp. (collectively, the “Debtors”). The chapter 11 cases are pending before the

Honorable John T. Dorsey, United States Bankruptcy Judge, and are being jointly administered

under the lead case, In re Pancakes & Pies, LLC, Case No. 19-11743 (JTD).

        WHEREAS, the Debtors continued in possession of their properties as debtors-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

        WHEREAS, on January 14, 2020, the Court entered its Order (I) Approving the

Debtors’ Combined Disclosure Statement and Plan on a Final Basis and (II) Confirming the

Debtors’ Combined Disclosure Statement and Plan [Docket No. 562] (the “Confirmation

Order”) confirming the Debtors’ Combined Disclosure Statement and Chapter 11 Plan of

Liquidation.

        WHEREAS, on January 28, 2020, the Effective Date of the Plan occurred. See Notice of

Effective Date and Entry of Order Confirming the Debtors’ Combined Disclosure Statement and

Plan [Docket No. 590].

        WHEREAS, the Liquidating Trust was created pursuant to the Liquidation Trust

Agreement (the “LTA”) “for the benefit of the Holders of Allowed General Unsecured Claims.”

LTA at 1.

        WHEREAS, pursuant to the LTA, the Liquidating Trustee has the power to “ . . . (i)

effect all actions and execute all agreements, instruments and other documents necessary to

perform its duties under the Plan, . . . (iv) object to Claims, as appropriate, . . . (vi) assert any of

the Debtors’ claims, Causes of Action, rights of setoff, or other legal or equitable defenses that




DOCS_DE:230386.3 65988/003                          2
               Case 19-11743-JTD             Doc 812-1     Filed 06/09/21     Page 4 of 8




(a) constitute GUC Plan Consideration, (b) may be applicable in pursuing or facilitate pursuit of

any Causes of Action that are part of the Additional GUC Recovery, or (c) are applicable to or

facilitate disputing or object to General Unsecured Claims, and (v) exercise such other powers as

may be vested in the Trustee by order of the Bankruptcy Court, pursuant to the Plan, or as

deemed by the Trustee to be necessary and proper to implement the provisions of the Plan.” See

LTA at section 3.1.

        WHEREAS, on or about December 4, 2019, counsel to the Plaintiff filed proof of claim

number 1157 (“Claim No. 1157”) against Debtor Pancakes and Pies, LLC.

        WHEREAS the parties agree that Defendant is an indispensable party to the Lawsuit.

        NOW, THEREFORE, the parties agree, subject to approval of the Court, as follows:

                 1.          The foregoing recitals are hereby incorporated by reference into this

Stipulation with the same force and effect as if set forth fully hereinafter.

                 2.          The injunction imposed by Article XII.E. of the Plan is modified to permit

Plaintiff to (1) continue the Lawsuit outside of the Bankruptcy Court; and (2) execute, levy, and

collect upon any settlement of judgment from the Lawsuit solely from proceeds of applicable

insurance policies; provided, however, that any self-insured retention or deductible provisions of

any such insurance policies shall remain in full force and effect, provided that neither the

Liquidating Trustee nor the Debtors’ estates shall have any obligation under any insurance

policies to spend any money or incur any cost in defense of the Lawsuit or any claims arising

from the Lawsuit outside of Bankruptcy Court; and provided, further, however that any final

judgment or settlement shall be reduced by (x) the amount of any applicable unsatisfied

deductible or unsatisfied self-insured retention under the applicable insurance policy and (y) any




DOCS_DE:230386.3 65988/003                            3
               Case 19-11743-JTD             Doc 812-1      Filed 06/09/21     Page 5 of 8




share of liability under the applicable insurance policy of any insolvent or non-performing

insurer or co-insurer (or any reinsurer of any insolvent or non-performing insurer or co-insurer).

                 3.          Claim No. 1157 shall be allowed as a general unsecured, non-priority

claim in the amount of $15,000 and shall receive any applicable distribution as and when other

similarly-situated claimants receive any distribution. Plaintiff waives any other claims, whether

filed or not filed, scheduled or not scheduled, that he has, had, or may have against the Debtors,

the estates, the Liquidating Trust, or any of their successors, and any other claims (other than

Claim No. 1157) listed on the claim register may be marked as disallowed.

                 4.          Nothing in this Stipulation: (i) alters, modifies, or otherwise amends the

terms and conditions of, or the coverage provided by, any insurance policies issued at any time to

any of the Debtors, their affiliates or predecessors of any of the foregoing or of any agreements

related thereto; (ii) alters or modifies the duty, if any, that any applicable insurer or third party

administrator has to pay claims covered by any alleged applicable insurance policy; (iii); creates

or permits a direct right of action by Plaintiff against any insurers; (iv) precludes or limits, in any

way, the rights of any insurer to contest and/or litigate the existence, primacy and/or scope of

available coverage under any allegedly applicable insurance policy; or (v) shall be deemed a

waiver of any insurer’s rights or defenses to coverage under any insurance policies issued to the

Debtors that may be implicated hereby, and all such rights or defenses are strictly preserved.

                 5.          The Parties shall cooperate with one another to seek Bankruptcy Court

approval of this Stipulation, which shall be effective upon the Bankruptcy Court’s entry of an

order approving this Stipulation.




DOCS_DE:230386.3 65988/003                             4
               Case 19-11743-JTD             Doc 812-1      Filed 06/09/21      Page 6 of 8




                 6.         By entering into this Stipulation, neither party is waiving nor will be

deemed to have waived any available claims or defenses, including at law, equity, or otherwise

with respect to the Lawsuit, except as otherwise provided in this Stipulation.

                 7.         Neither the Stipulation nor any negotiations and writings in connection

with this Stipulation will, in any way, be construed as or deemed to be evidence of or an

admission on behalf of any party regarding any claim or right that such party may have against

the other party.

                 8.         Each of the Parties hereto represents and warrants that it is duly authorized

to enter into and be bound by this Stipulation.

                 9.         This Stipulation may be executed in multiple counterparts, any of which

may be transmitted by facsimile or electronic mail, and each of which will be deemed an

original, but all of which together will constitute one instruments.

                 10.        The terms and conditions of this Stipulation shall be immediately effective

and enforceable upon its entry.

                 11.        The Bankruptcy Court retains exclusive jurisdiction to resolve any dispute

arising from or related to the interpretation or enforcement of this Stipulation.


Dated: May  2021

ACCEPTED AND AGREED TO:

                                                    PACHULSKI STANG ZIEHL & JONES LLP

                                                    /s/ Peter J. Keane
                                                    Bradford J. Sandler (DE Bar No. 4142)
                                                    Shirley S. Cho (admitted pro hac vice)
                                                    Colin R. Robinson (DE Bar No. 5524)
                                                    Peter J. Keane (DE Bar No. 5503)
                                                    919 North Market Street, 17th Floor
                                                    P.O. Box 8705


DOCS_DE:230386.3 65988/003                             5
               Case 19-11743-JTD   Doc 812-1   Filed 06/09/21    Page 7 of 8




                                        Wilmington, DE 19899 (Courier 19801)
                                        Telephone: 302-652-4100
                                        Facsimile: 302-652-4400
                                        E-mail: bsandler@pszjlaw.com
                                                scho@pszjlaw.com
                                                crobinson@pszjlaw.com
                                                pkeane@pszjlaw.com

                                        Counsel for the Liquidating Trustee

                                        and




DOCS_DE:230386.3 65988/003                 6
               Case 19-11743-JTD   Doc 812-1   Filed 06/09/21      Page 8 of 8




                                        LAW OFFICES OF BIGONGER & BIGONGER



                                        Samantha Bigonger (SBN 286290)
                                        4897 Main St., Yorba Linda, CA 92886
                                        Tel: (714) 777-4477
                                        Fax: (714) 777-1207
                                        E-mail: samantha@bigongerlaw.com

                                        Counsel to Stanley Leese




DOCS_DE:230386.3 65988/003                7
